UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2013 CHINDEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 0-24624 13-3097642 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4, SUITE 1100 BETHESDA, MARYLAND (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 215−7777 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 27, 2013, in connection with annual determinations under the established incentive compensation plans of Chindex International, Inc. (the “Company”), the Compensation Committee of the Board of Directors (the “Compensation Committee”) of the Company awarded Elyse Silverberg, Executive Vice President, and Lawrence Pemble, Chief Operating Officer, discretionary bonuses in the amounts of $124,800 and $78,000, respectively, in addition to awards made under such plans.The Compensation Committee awarded such additional discretionary bonuses in recognition of the recipients’ extraordinary performances during 2012 for the Company in building foundational strategic relationships and providing other additional services to the Company, while performing their respective regular obligations for the Company and its joint venture, Chindex Medical Limited. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 27, 2013 CHINDEX INTERNATIONAL, INC. By: /s/Lawrence Pemble Name: Lawrence Pemble Title:Chief Operating Officer
